DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2020 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/23/2020 have been fully considered but they are not persuasive. The applicant argues that the claims as amended overcome the 35 U.S.C. 112(f) claim interpretations. The examiner disagrees and respectfully submits that the claims as amended still invoke 35 U.S.C. 112(f), as the limitations continue to recite non-structural terms and functional claim limitations. 

Response to Amendment
	The amendment(s) filed 10/23/2020 by the Applicant is response to the previous Office action mailed 8/25/2020 have been considered by the Examiner. The rejection(s) 

Claim Interpretation
The following is a quotation of 35 U.S.C 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
a) Claims 1, 19 and 20: “a cutter rotation member … configured to translate and rotate unitarily with the cutter”;
b) Claims 1, 19 and 20: “receiving member … configured to cooperate with the cutter rotation member to drive rotation of the cutter in response to longitudinal motion of the cutter”;
c) Claim 17: “a first and second portion … configured to move laterally relative to each other …. configured to engage the cutter rotation member … configured to not engage the cutter rotation member when the first portion and the second portion are in the separated state”;
d) Claim 18: “a drive member actuator … operable to transition the first and second portions … between joined and separated states”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the 
a) the cutter rotation member is being interpreted as set forth at paragraphs 0036-0038 of the printed publication of the instant application (also see Fig. 3) as the cutter sleeve, where the cutter sleeve is fixedly secured to the exterior of cutter, translation or rotation of cutter also results in corresponding translation or rotation of cutter sleeve, and includes an integral rotation member with threading extending outwardly from rotation member, the threading is configured to drive rotation of rotation member, cutter sleeve and cutter into rotation in response to translation of cutter;
b) the receiving member is being interpreted as set forth at paragraph 0038 of the printed publication of the instant application (also see Fig. 3) as the receiving member, where receiving member has a generally cylindrical shape with a bore extending longitudinally through receiving member, the bore is configured to coaxially receive the cutter and rotation member of cutter sleeve, extending inwardly into a bore, the receiving member further includes threading that is configured to engage threading of rotation member, the threading of receiving member engages threading  of rotation member as cutter is translated, the threading of receiving member then causes cutter to rotate via threading of rotation member;
c) the first and second portions are being interpreted as set of halves 602 and 604, as set forth in paragraph 0053 of the printed publication of the instant application (also see Fig. 10A-B); and
d) a drive member actuator is being interpreted as the actuator (650) as set forth at paragraphs 0055 and 0056 of the printed publication of the instant application.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “a linear actuator having a body and a rod, the rod being configured to translate along an axis relative to the body that drives longitudinal motion of the cutter while permitting rotary motion of the cutter via engagement between the cutter rotation member and the receiving member”. Specially, it is unclear what is being claimed is driving the longitudinal motion. Is the body driving the longitudinal motion, or is the linear actuator driving the longitudinal motion? For 

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 19 remains allowable. Reasons for allowance are set forth in the Final rejection mailed 8/25/2020.
Claim 20 is allowable over the prior art of record. The prior art of record fails to disclose, teach or fairly suggest, singly or in combination, the claim limitations including activating the linear actuator to drive the cutter proximally from a distal position toward a proximal position using a rod of the linear actuator with the rod being driven linearly relative to a body of the linear actuator while permitting rotation of the cutter, the cutter rotation member and the receiving member cooperating to rotate the cutter while the cutter is driven proximally by the rod and activating the linear actuator to drive the cutter distally from the proximal position toward the distal position using the rod with the rod being driven linearly relative to the body of the linear actuator while permitting rotation of the cutter, the  cutter rotation member and the receiving member cooperating to rotate the cutter while the cutter is driven distally by the rod.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044.  The examiner can normally be reached on 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791